Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 28-36 directed to inventions non-elected without traverse.  Accordingly, claims 28-36 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the totality of the limitations of the independent claim.  The claimed load apparatus is interpreted under 35 USC 112(f).  The specification describes the load apparatus as described in paras. 9, 11, 12, 17, and 27 in particular.  The load apparatus is interpreted to be a structural feature that provides an increased resistance zone at locations about a 360 degree axis of a moving component that drives a spray arm.  For example, a component that increases friction at intervals along the circumference of a rotation shaft or opposing bushing surface.  The claimed control apparatus configuration is interpreted to perform the function of detecting the drive current of the motor in real time as the moving component rotates, identifying a time interval of detected increases in drive current that correspond to the locations of the increased resistance zones, and determining the position of the spray arm based on the time intervals and the known locations of the increased resistance zones (see para. 48).  The prior art of record does not teach the claimed load apparatus and control apparatus configuration, in particular a structural component that provides increased resistance zones and the control configuration to determine the rotational position of the spray arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711